Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 28, 2017

The Court of Appeals hereby passes the following order:

A17A0248. BRANTLEY v. MUSCOGEE COUNTY SCHOOL DISTRICT.

      We granted the Carlton Brantley’s application for discretionary review
following the denial of his workers’ compensation claim in order to more thoroughly
review the record and transcript of the proceeding below. After thorough and plenary
review, we have determined that no basis for reversal appears, and thus, the
application for discretionary appeal was improvidently granted. Therefore, the order
granting the application is hereby vacated and this appeal is accordingly dismissed.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/28/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.